Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Claim Objections
Claim 4 is objected. Claim 4 recites the limitation “these expansion circuit substrates” has insufficient antecedent basis. Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the control circuit substrate is connectable to at least the two expansion circuit substrates through the communication cables and is arranged parallel to these expansion circuit substrates” is indefinite. It is unclear how the communication cables can connect to additional expansion circuit cables when the communication cables are already connected between connectors already as claimed in claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2015/0043173) in view of Lam et al. (US 6237056 B1 hereinafter Lam).

Regarding claim 1, Yoon discloses, in Fig.5, a casing (left 10); and a control circuit substrate (110-1) arranged inside the casing, wherein: the control circuit substrate (110-1) includes a control circuit (110-1 receives data input from 110-2 and computes a result; see para 0078) mounted on the control circuit substrate ( control circuit is mounted on 110-1), an internal connector ( see connector on face of 110-1) connectable to a connecting means inside the casing ( see connecting means that connect 110-1 to 110-2), the connecting means being connected to an expansion circuit substrate (110-2), and an external connector  (see connector on 110-2 connected to 113) connectable to another communication cable (113) outside the casing ( outside of left 10), the another communication cable being connected to another expansion circuit substrate (113 is connected to another 110-1); and the control circuit is connected to the internal connector and the external connector in parallel ( information is sent in parallel  from right 110-1 to 110-2 to left 110-1;Fig.5).

Yoon is silent with respect the connecting means is a communication cable
Lam discloses, in Fig.1, a communication cable (27) connecting two connectors in parallel (see 28 and 34 connecting 25 and 50 in parallel).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lam  to modify the connecting means of Yoon in order to provide an inexpensive and reliable connection between printed circuit boards above a specific frequency (col.2:line 1-26 of Lam).
Claim (s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2015/0043173) in view of Lam et al. (US 6237056 B1 hereinafter Lam), as applied to claim 1 above, and further in view of Andersson et al. (US 2011/0134792 hereinafter Andersson).
Regarding claim 4, Yoon is silent with respect wherein inside the casing, the control circuit substrate is connectable to at least the two expansion circuit substrates through the communication cables and is arranged parallel to these expansion circuit substrates.  
	Andersson discloses a control circuit substrate (220;Fig.3) is connectable to at least the two expansion circuit substrates (320A and 320B;Fig.3) through the communication cables 115C and 115D) and is arranged parallel to these expansion circuit substrates (220 is arranged in aparaalle with 320C and 320D).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Andersson to provide more processing power by connecting to more circuit boards.

Allowable Subject Matter
	Claims 2-3 and 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claims 2-3 and 5-6, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein: the control circuit substrate further includes a termination resistor arranged between a pair of signal wires, and a relay circuit configured to switch the termination resistor between effective and ineffective; at least one of the internal connector and the external connector is defined as a specific connector; each of connectors of the communication cables connected to the respective expansion circuit substrates is defined as a cable connector, the connector being located close to the control circuit substrate;  -3-New U.S. Patent Application one of output terminals of the relay circuit is connected to the termination resistor; the other of the output terminals of the relay circuit is connected to one of the signal wires; when the specific connector and the cable connector are in a disconnected state, the relay circuit is in an ON state, and an output current flows, and this makes the termination resistor effective; and when the specific connector and the cable connector are in a connected state, the relay circuit is switched to an OFF state, and the output current stops, and this makes the termination resistor ineffective. " in combination with the remaining limitations of the claim 1. 
. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Thompson can be reached at (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848